Citation Nr: 0925203	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-44 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for service-connected varicose veins of the bilateral 
lower extremities, based upon the initial grant of service 
connection.

2.  Entitlement to a compensable disability evaluation for 
service-connected spondylolisthesis of the lumbar spine, 
based upon the initial grant of service connection.

3.  Entitlement to a compensable disability evaluation for 
service-connected hallux valgus with neuroma, status-post 
bunionectomy of the left foot, based upon the initial grant 
of service connection.

4.  Entitlement to a compensable disability evaluation for 
service-connected hallux valgus with neuroma, status-post 
bunionectomy of the right foot, based upon the initial grant 
of service connection.

5.  Entitlement to a compensable disability evaluation for 
service-connected residuals of a right knee sprain, based 
upon the initial grant of service connection. 

6.  Entitlement to a compensable disability evaluation for 
service-connected residuals of the removal of a left 
testicle, with scar and condyloma accuminata, based upon the 
initial grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to 
August 2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO) that, in pertinent part, granted the 
Veteran's claims of service connection and assigned the 
respective disability ratings for the disorders listed above.  
The Veteran perfected appeals as to the disability ratings 
assigned.

The Veteran was scheduled for a May 2008 Board hearing, 
pursuant to a January 2008 Board remand.  The Veteran did not 
appear for the hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Veteran seeks entitlement to increased ratings from the 
initial evaluations assigned for his service-connected 
varicose veins of the lower extremities, lumbar spine 
disability, right knee disability, left foot hallux valgus, 
and residuals of removal of the left testicle with scar and 
condyloma accuminata.

His representative submitted an argument in June 2009 that 
the Veteran has not been evaluated for the past two and a 
half years for these disabilities in order to assess the 
worsening conditions and that the RO had not requested any 
recent treatment records from the local VA Medical Center.  
The claims file shows the Veteran actually has not been 
evaluated for his service-connected disabilities for 
approximately seven years.  The last VA examination was 
provided in October 2002.  A June 2005 examination was 
scheduled but the Veteran had to cancel it and another 
examination was never scheduled.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent treatment records 
from the Los Angeles VA Medical Center 
addressing the disabilities on appeal.

2.  Schedule the Veteran for the 
appropriate examination to determine the 
present severity of his varicose veins of 
the bilateral lower extremities.  All 
relevant symptomatology should be 
addressed including how the present 
severity of the disorder affects the 
Veteran's employment and daily life.

The claims file should be reviewed in 
conjunction with the examination.  The 
examiner must provide a rationale for all 
opinions offered.

3.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
present severity of his service-connected 
lumbar spine, hallux valgus of the 
bilateral feet, and residuals of right 
knee sprain disabilities.  All relevant 
symptomatology should be addressed 
including how the present severity of the 
disorders affects the Veteran's employment 
and daily life.

The claims file should be reviewed in 
conjunction with the examination.  The 
examiner must provide a rationale for all 
opinions offered.

4.  Schedule the Veteran for a VA 
dermatology examination to determine the 
present severity of his residuals of 
removal of the left testicle with scar and 
condyloma accuminata.  All relevant 
symptomatology should be addressed 
including how the present severity of the 
disorder affects the Veteran's employment 
and daily life. 

The claims file should be reviewed in 
conjunction with the examination.  The 
examiner must provide a rationale for all 
opinions offered.

5.  After undertaking any other 
development deemed appropriate, 
readjudicate the claims.  If any of the 
benefits sought are not granted, the 
appellant and should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




